Order entered September 13, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00814-CV

                       GIOVANNI BONAUDO MARILES, Appellant

                                               V.

                            ARCE MORENO HECTOR, Appellee

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-14-01489

                                           ORDER
       We GRANT appellant’s September 9, 2016 motion to abate the appeal, or in the

alternative, motion to extend the time to file appellant’s brief, to the extent that we EXTEND the

time to file appellant’s brief until THIRTY DAYS from the date of this order.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE